Citation Nr: 1821728	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  15-28 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing before the undersigned in July 2016.  A transcript is of record.  Thereafter, in September 2016, the Board remanded this appeal for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014). 


FINDING OF FACT

There is no medical link between the Veteran's psychiatric symptoms and a verified stressor during active service or a stressor related to combat or fear of hostile military or terrorist activity.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, including PTSD and anxiety disorder, have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the probative evidence of record precludes granting service connection for a psychiatric disorder.

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. See 38 C.F.R. § 3.303(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifesting during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b).  This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

Initially, the Board notes that, as concerning the requirement that PTSD be diagnosed in accordance with the DSM-V, although 38 C.F.R. sections 3.384, 4.125, 4.126, 4.127 and 4.130 were updated via a final rule, effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV, the changes are applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit. 79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014).  Here, the Veteran's case was certified to the Board in October 2015, and the record shows that he had an additional VA examination in April 2015 using the guidelines under DSM-V.  Therefore, VA has satisfied this requirement, allowing the Board to make a decision on this claim. 

The relevant evidence of record includes two VA examinations conducted in November 2012 and April 2015 as well as private medical opinion letters from the Veteran's psychiatrist, Dr. B.J.T.  Both VA examiners concluded that the Veteran's symptoms and reported in-service stressors did not meet the criteria for PTSD.  While the November 2012 examiner opined that the Veteran did not have any psychiatric disorder, the April 2015 examiner diagnosed him with unspecified anxiety disorder.  The April 2015 examiner stated that the Veteran's reported stressors did not meet the criterion A for a diagnosis of PTSD.  He commented that accompanying bodies from Vietnam to the U.S. while deployed at Midway Island did not sufficiently constitute a traumatic stressor.  The examiner further explained that the bodies were in caskets and body bags and the Veteran did not handle them.  He observed that the Veteran did not have combat exposure, military sexual trauma or direct fear for his life.  Instead the examiner opined that the PTSD diagnosis by Dr. B.J.T. was likely related to the Veteran's early childhood abuse and trauma.  He, therefore, concluded that the Veteran did not have PTSD and his diagnosed unspecified anxiety disorder was not related to service.

Contrary to the VA examiners, Dr. B.J.T. diagnosed the Veteran with PTSD.  He stated that the Veteran's reported in-service stressors did meet the criteria for PTSD.  Dr. B.J.T. observed that there was no evidence of a psychiatric disorder prior to the Veteran's military service.  In addition, he stated that the Veteran's psychiatric disorder manifested after exposure to handling dead corpses and serving aboard a ship in combat zone.  Dr. B.J.T. opined that the Veteran's PTSD was directly related to his military service.

A review of the Veteran's service treatment records (STRs) shows that they are unremarkable for any complaints, symptoms, treatment or diagnosis of any psychiatric disorder.  Instead the crux of the Veteran's claim is his reported in-service stressor of helping to unload bodies of U.S. service members while stationed at Midway Island U.S. Naval Station.  In a February 2018 memorandum, however, the Appeals Management Center (AMC) determined that the Veteran's reported stressor could not be verified.  In reaching this conclusion, the AMC noted that Joint Services records Research Request (JSRRC) revealed that the 1966 command history for Naval Station Midway Island did not document incidents of deceased or wounded soldiers unloaded at the Naval Station.  In addition, there were also no records from the Navy Safety Center intimating coordination with Naval History Heritage Command (NHHC) to substantiate the Veteran's claim that bodies were flown to Naval Air facility Midway from Vietnam in 1966.  Moreover, the AMC noted that the Veteran's military occupational specialty was related to duties in the mess hall and would therefore be less likely to have engaged in the alleged duties.

Unfortunately, the evidence of record fails to substantiate the Veteran's claim that his psychiatric disorder is related to his period of active duty.  The Board finds that the Veteran's reported stressors are either unverified or are not a credible source of his psychiatric symptoms.  The Veteran has denied being in combat and has not reported stressors pertaining to combat service.  Further, his reported stressors related to fear of hostile military activity are not credibly linked to his psychiatric symptoms.  While the medical evidence does show the Veteran has a psychiatric disorder, whether it is PTSD or an unspecified anxiety disorder, it fails to substantiate his claim that it is related to his active military service.  Dr. B.J.T.'s medical opinion that the Veteran's psychiatric disorder is related to service was based on the unverified stressor that the Veteran handled corpses on Midway Island.  See 38 C.F.R. § 3.304(f).  Accordingly, his opinion that the Veteran's psychiatric disorder is related to his active duty is invalidated because it lacked the proper factual foundation or predicate to be of any probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The claim for a psychiatric disorder must therefore be denied.
  
The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter.  The preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a psychiatric disorder is denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including PTSD and an anxiety disorder, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


